OPINION
ONION, Judge.
This is a post conviction habeas corpus proceedings by an inmate of the Texas Department of Corrections.
The petitioner filed his application for writ of habeas corpus in the Criminal District Court No. 2 of Tarrant County alleging that at the time of his convictions in said court in 1948 in Causes Nos. 48137, 48138, 48139, 48140 and 48172 for burglary, *239to which he pled guilty, he was without counsel was indigent and that the court refused to appoint counsel, and he did not waive the right to counsel.
The State’s answer in effect concedes the correctness of the allegations and the trial court concluded that the petitioner is entitled to the relief he seeks.
In light of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799, and the provisions of Article 10a (now Article 1.13), Vernon’s Ann.C.C.P., 1925, in effect at the petitioner’s convictions, the application for writ of habeas corpus is granted and the petitioner ordered released from confinement by virtue of his convictions in said Causes Nos. 48137, 48138, 48139, 48140 and 48172, and ordered remanded to the custody of the Sheriff of Tarrant County to answer the indictments in aforementioned cause numbers.
It is so ordered.